THH TERRY LAW FIRM

ATTORNEYS AT LAW
116 EAST MAIN STREET

POST OFFICE BOX 724

MORRISTOWN, TENNESSEE
37815-0724

Case

IN THE UNITED STATES DISTRICT COURT
EASTERN DIVISION OF TENNESEE
AT GREENEVILLE

MARGARET HEDRICK

Plaintiffs,

NO.
JURY TRIAL DEMANDED

vs.

WAL-MART STORES EAST, LP

ome” eee ee See Nem eee eee See” “ne See”

Defendant.

COMPLAINT

1. The Plaintiff, Margaret Hedrick, brings this civil action against the
Defendant, Wal-Mart Stores East, LP., and files a copy of her Complaint, certified by
their attorney as being true and correct for the purpose of accompanying the
summons, for compensatory damages in the amount of Seven Hundred Ninety-Five
Thousand Four Hundred and Fifty Dollars ($795,450).

PARTIES

2. The Plaintiff, Margaret Hedrick, is a resident and citizen of Hamblen
County, Tennessee.

3. The Defendant, Wal-Mart Stores East, LP is Delaware limited
partnership with its principal place of business in Arkansas. The Defendant, Wal-Mart
Stores East, LP, can be served through its registered agent, C.T. Corporation
System, 800 South Gay Street, Suite 2021, Knoxville, Tennessee 37929-9710.

JURISDICTION & VENUE
4. Pursuant to 28 U.S.C. 1332(a), this Court has subject matter jurisdiction

over the parties and the subject matter of this cause of action. The matter in
1

 

ns Document 1 Filed 09/21/20 Page1of4 PagelD#: 1

 
THE TERRY LAW FIRM

ATTORNEYS AT LAW
116 EAST MAIN STREET

POST OFFICE BOX 724

MORRISTOWN, TENNESSEE
37815-0724

Case

controversy exceeds Seventy-Five Thousand ($75,000.00) Dollars and the parties are
completely diverse.

5. Pursuant to 28 U.S.C. § 1391(b)(2), venue is appropriate because a
"substantial part of the events or omissions giving rise to the claim occurred" within this
judicial district.

6. This Court has specific personal jurisdiction over the Defendant, Wal-
Mart Stores East, LP, because this suit arises from the Defendant's activities within
the forum state. Specifically, this suit arises from Defendant's negligence in
maintaining and/or creating a hazard within the aisles of one of the Defendant's stores
in Tennessee.

BACKGROUND

7. On or about March 8, 2020, the Plaintiff, Margaret Hedrick, was
shopping at the Wal-Mart Supercenter #685 located at 475 Crockett Trace Drive,
Morristown, Tennessee 37813.

8. As the Plaintiff, Margaret Hedrick, was browsing for merchandise, her
foot contacted a rigid object that was protruding from underneath a merchandise
cooler.

9. Upon information and belief, the protruding object was a metal flashing-
type piece that was supposed to be securely connected to the bottom of the
merchandise cooler.

9. When her foot became caught on the protruding object, the Plaintiff,

Margaret Hedrick, fell to the floor and sustained serious injuries.

2

2:20-cv-00197-DCLC-CRW Document1 Filed 09/21/20 Page 2o0f4 PagelD#: 2

 

 
THY THRRY LAW FIRM

ATTORNEYS AT LAW
116 EAST MAIN STREET

POST OFFICE BOX 724

MORRISTOWN, TENNESSEE
37815-0724

Case

CAUSES OF ACTION
COUNT |: NEGLIGENCE

10. The Plaintiff, Margaret Hedrick, incorporates by reference all preceding
paragraphs as if fully set forth herein.

11. The Defendant, Wal-Mart Stores East, LP, was negligent in the
following ways:

a. Failing to properly keep its aisles free and clear of hazards;

b. Failing to warn the Plaintiff and other customers of the existence
of the hazard;

C. Failing to properly inspect its aisles to ensure the aisles were free
and clear of hazards;

d. Failing to maintain the cooker in a reasonably safe condition free
of trip hazards.

12. The Defendant, Wal-Mart Stores East, LP, had actual and/or
constructive notice of the hazard.

13. The existence of the hazard was the direct and proximate cause of
Plaintiff's injuries.

14. | The Defendant, Wal-Mart Stores East, LP, knew or should have known
of the existence of the broken and defective cooler.

15. The Defendant, Wal-Mart Stores East, LP, knew or should have known
of the existence of the hazardous condition and that it posed a dangerous condition to
customers.

16. The Plaintiff, Margaret Hedrick, brings this civil action against the

Defendant, Wal-Mart Stores East, LP, for personal injuries and damages, medical
3

2:20-cv-00197-DCLC-CRW Document1 Filed 09/21/20 Page 30f4 PagelD#: 3

 

 
THE TERRY LAW FIRM

ATTORNEYS AT LAW
(16 EAST MAIN STREET

POST OFFICE BOX 724

MORRISTOWN, TENNESSEE
37815-0724

Case

bills and expenses which she was caused to receive on or about March 8, 2020.

17. The Plaintiff, Margaret Hedrick, brings this civil action against the
Defendant, Wal-Mart Stores East, LP, for personal injuries and damages, medical
bills and expenses which she was caused to receive on or about March 8, 2020.

18. The Plaintiff, Margaret Hedrick, brings this civil action against the
Defendant, Wal-Mart Stores East, LP, for injuries which she was caused to receive
on or about March 8, 2020. As a result of this accident, Margaret Hedrick has
sustained serious and disabling injuries. Said injuries to the Plaintiff have resulted in
permanent disability and have impaired her capacity for work, labor, business and the
enjoyments and pleasures of life. As a result of these injuries, Plaintiff has incurred
and shall continue to incur medical bills as well as pain and suffering.

WHEREFORE, the Plaintiff, Margaret Hedrick, asks for judgment against the
Defendant, Wal-Mart Stores East, LP, in a sum of no less than Seven Hundred
Ninety-Five Thousand Four Hundred and Fifty Dollars ($795,450), and asks for a jury

in the trial of this cause.

Respectfully submitted,

/s/ F. Braxton Terry
F. Braxton Terry, BPR #018248

Of Counsel:

THE TERRY LAW FIRM

116 E. Main Street

P.O. Box 724

Morristown, TN 37815-0724
423-586-5800 /Fax 423-587-4714
Electronic mail: brack@terry-lawfirm.com

4

2:20-cv-00197-DCLC-CRW Document1 Filed 09/21/20 Page 4of4 PagelD #: 4

 

 
